     Case 2:20-cv-01938-KJM-KJN Document 16 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KENNETH GODOY,                                      No. 2:20-cv-1938 KJM KJN P
11                        Plaintiff,
12            v.                                          ORDER
13    SON MONNIVERIN, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

17   § 1983. Plaintiff’s motions for appointment of counsel, and for an extension of time to file an

18   amended complaint are before the court.

19   Motion for Counsel

20          Plaintiff seeks the appointment of counsel because he is confined to his cell and unable to

21   attend law library, make photocopies, or research. District courts lack authority to require

22   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

23   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

24   to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

27   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

28   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970
                                                         1
     Case 2:20-cv-01938-KJM-KJN Document 16 Filed 01/25/21 Page 2 of 2


 1   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

 2   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

 3   common to most prisoners, such as lack of legal education and limited law library access, do not

 4   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 5            At this stage of the proceedings, the court is unable to evaluate plaintiff’s likelihood of

 6   success on the merits. Plaintiff’s complaint was dismissed because his general claims of

 7   allegedly inadequate medical care were too vague and conclusory to demonstrate a constitutional

 8   violation. Having considered the factors under Palmer, the court finds that plaintiff has failed to

 9   meet his burden of demonstrating exceptional circumstances warranting the appointment of

10   counsel at this time.

11   Motion for Extension

12            Plaintiff also filed a motion for extension of time to file an amended complaint. Good

13   cause appearing, the motion is granted.

14   Orders

15            Accordingly, IT IS HEREBY ORDERED that:

16            1. Plaintiff’s motion for the appointment of counsel (ECF No. 14) is denied without

17   prejudice;

18            2. Plaintiff’s motion for an extension of time (ECF No. 15) is granted; and

19            3. Plaintiff is granted sixty days from the date of this order in which to file an amended

20   complaint.
21   Dated: January 24, 2021

22

23
     /godo1938.31+36
24

25

26
27

28
                                                          2
